Citation Nr: 0700271	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active duty 
for over twenty years ending in June 1975.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2004 administrative rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2003 at the age of 66. 
Cardiac arrest was certified as the immediate cause of death 
on his death certificate; end-stage renal disease was 
certified as a contributory cause of death; and lung cancer 
was certified as an additional significant condition. 

2. There is no objective medical evidence relating any 
cardiology, renal, or respiratory condition to any aspect of 
the veteran's active service. 

3. At the time of his death, the veteran was service-
connected for esophageal reflux due to hiatal hernia, rated 
as 30 percent disabling, tinnitus, left otitis media and 
bilateral hearing loss, all rated as 10 percent disabling, 
and tonsillitis, rated as 0 percent disabling. He had no 
other service-connected disabilities.

4. There is no objective medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The claimant must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

The veteran died in December 2003 due to cardiac arrest and 
end-stage renal disease; lung cancer was also listed on the 
death certificate as an additional significant condition. At 
the time the appellant initiated her claim, the veteran was 
service-connected for esophageal reflux, due to hiatal 
hernia, bilateral hearing loss, tinnitus, left ear otitis 
media and tonsillitis. The veteran also had claims pending 
for entitlement to service connection for end stage renal 
disease, claimed as secondary to esophageal reflux, and 
entitlement to total disability based on individual 
unemployability (TDIU). The RO denied the pending claims of 
service connection for end stage renal disease and TDIU in a 
June 2004 rating decision. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). In addition, service 
connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Where a veteran served continuously 90 days or more, and 
heart disease becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. Here, this provision is inapplicable 
because there is no medical evidence of the veteran having 
any heart conditions until 1992, nearly twenty years after 
his separation from service.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. See 38 C.F.R. § 3.312(b).  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature. 38 C.F.R. § 
3.312(c)(4).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed. In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In short, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Here, the appellant claims the veteran's end-stage renal 
disease, one of the listed contributory causes of his death, 
was secondary to his service-connected esophageal reflux and 
hiatal hernia, and therefore should have been service-
connected. Alternatively, the appellant claims the veteran 
had problems with high blood pressure during his military 
career which led to his hypertension, which later led to his 
end-stage renal disease.  

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of any heart conditions. 
The veteran's blood pressure reported on his enlistment 
examination, retirement examination and numerous periodic 
examinations are normal in every instance. As for respiratory 
conditions, the veteran's service medical records reflect 
periodic complaints attributed to cold-symptoms and were 
treated accordingly. The veteran was also noted to have a one 
pack-per-day smoking habit while in the military. The service 
medical records show no kidney-related problems. The 
veteran's February 1975 retirement examination showed no 
heart, kidney, or respiratory condition. 

The veteran's service medical records do not show that he 
left his military career with chronic heart, kidney, or 
respiratory defects. Rather, the crucial inquiry is whether 
the veteran's cause of death can be linked to any in-service 
injury or disease. The Board concludes it cannot.

The initial VA physical examination in 1975 showed no 
cardiac, kidney, or respiratory disabilities, and the 
veteran's blood pressure was within normal range at 116/82.  
After service, the veteran's medical records show treatment 
for elevated blood pressure and possible renal deficiency in 
the 1990s.  VA records dated in 1998 indicate he had chronic 
renal failure secondary to hypertension and diagnose 
hypertensive nephropathy.  The veteran was also treated for 
numerous respiratory conditions associated with his smoking 
habit. He was first diagnosed with lung cancer in September 
2003 shortly before his death.

The veteran had applied for entitlement to service connection 
for a lung condition and nicotine dependence, which was 
denied in an April 1999 rating decision because no medical 
provider has ever linked the veteran's lung conditions, to 
include lung cancer, to any remote incident of service. 
Indeed, all medical evidence links the veteran's respiratory 
conditions to his smoking habit. 

In regard to his end-stage renal disease, the veteran 
initially applied for compensation arguing that this 
condition was the result of VA medical treatment, 
specifically from medications VA prescribed to treat his 
medical conditions.  That claim was denied in a February 2002 
rating decision.  Service connection for his end-stage renal 
disease, claimed as secondary to his service-connected 
esophageal reflux and hiatal hernia, was denied on an accrued 
basis in a June 2004 rating decision for lack of a medical 
nexus. Specifically, the first evidence of renal disease was 
not until decades after service. Additionally, the veteran's 
treating VA physician, Dr. Hammeke, opined in a March 2001 
statement that the veteran's end-stage renal disease was 
"...secondary to hypertension and nonspecific nephropathy." 

Most recently, the veteran underwent a VA examination in 
September 2003 in connection with his TDIU and renal disease 
claims. The examiner opined as follows:

Another question asks whether this veteran's end-stage 
renal disease is at least as likely as not due to his 
service-connected hiatal hernia. ...The veteran's end-
stage renal disease is secondary to his hypertension and 
nonspecific nephropathy. It is not due to his hiatal 
hernia, and this examiner does not find any relationship 
between a hiatal hernia and end-stage renal disease. The 
end-stage renal disease is not aggravated by any of his 
service-connected conditions as far as this examiner can 
tell. (Emphasis added).

The Board finds the examiner's opinion compelling. It is 
based on a thorough review of the record, to include 
outpatient treatment records, Dr. Hammeke's statement and a 
detailed explanation of the ultimate conclusion. The Board 
notes the VA examiner's limitations in fully conducting a 
physical examination given the veteran's debilitated 
condition at that time. The examiner's findings, however, are 
fully consistent with the record. 

The Board has considered statements from the appellant. 
Although she believes that the veteran's ultimate death was 
due to his military experience, she is a layperson and has no 
competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regrettably, there simply 
is no persuasive evidence linking the veteran's esophageal 
reflux and hiatal hernia to his death. Additionally, there is 
no evidence that the veteran ever complained of, was treated 
for, or was diagnosed with any cardiovascular or respiratory 
condition until decades after service. 

The appellant argues that service connection was actually 
awarded for the veteran's end-stage renal disease in a 
February 2002 rating decision because the coded rating sheet 
listed under service-connected disabilities "ESRD due to 
hiatal hernia."  It is correct that this was done, but it is 
clear this was a typographical error.  The veteran's service-
connected disability was actually esophageal reflux disease 
due to hiatal hernia, which perhaps some might choose to 
abbreviate as ERD.  The reasons and bases in the rating 
decision and the accompanying notice letter made it 
explicitly clear that compensation was being denied for 
kidney failure and dialysis, claimed at that time as due to 
medications taken for gout.  There was no indication in the 
rating decision that service connection was being granted for 
end-stage renal disease as secondary to the previously 
service-connected hiatal hernia.  It is unfortunate that the 
appellant and perhaps the veteran were misled by this 
typographical error, but it is also clear from the context 
that it was merely that - an error - and not actually a 
finding of entitlement to secondary service connection.

The Board concludes service connection for the cause of the 
veteran's death must be denied. As reflected by the 
discussion above, the preponderance of the evidence is 
against the appellant's claim. As such, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for cause of death must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in January 2004.  That letter advised 
the claimant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told her to provide any 
relevant information or evidence in her possession. The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, and has in fact provided additional 
arguments at every stage. 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran or the claimant have been obtained, 
to the extent possible. The claimant has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  There is no 
need to obtain any further medical opinions in this case 
since there is no competent evidence showing the veteran's 
death was caused by a service-connected disability.  VA 
satisfied its duties to inform and assist the appellant at 
every stage of this case.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


